DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 Response to Amendment
The amendments, filed 10/07/2020, have been entered and made of record. Claims 1-5, 7-15, 17-20 are pending. Claims 6, 16 and 21-50 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 17-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Pat. No. 9, 521, 455 hereinafter referred as Gupta) in view of Danovitz et al. (US PG PUB 2017/0006314 hereinafter referred as Danovitz).  
Regarding claim 1, Gupta discloses a method for providing uncorrupt media assets, the method comprising:
retrieving, at a first device, a first segment of a plurality of segments corresponding to a first copy of a media asset from a memory (see figure 10 step 1002 retrieve a frame of a plurality frames from a memory of a local device; see also col. 41 lines 35-40);
determining, at the first device, whether the first segment is corrupt (see figure 10, steps 1004-1006 compute a checksum for the frame and determine if the frame is corrupt; see also col. 41 lines 44-59);
retrieving, at the first device, an additional segment of the plurality of segments corresponding to the first copy of the media asset (see col. 1 lines 43-54 retrieve a frame of a plurality of frames; see col. 9 lines 49-55 receive a frame of a plurality of frames);
determining that the additional segment is corrupt (see col. 5 lines 4-11 and col. 10 lines 5-14 determine a frame of a plurality of frames is corrupt);
in response to determining that the first segment is corrupt, searching a database to identify a remote device having a second copy of the media asset (see figure 10 steps 1008 and 1010 and col. 41 line 59-col. 42 line 18); and
in response to identifying the remote device, requesting a second segment of a plurality of segments corresponding to a second copy of the media asset, wherein the second 
receiving, at the first device, the second segment from the remote device (see col. 42 lines 26-38);
replacing, at the first device, the first segment with the second segment in the first copy of the media asset (see col. 41 lines 59-62 and col. 42 lines 34-38); and
generating for display, at the first device, the first copy of the media asset, wherein the first segment is replaced with the second segment (see figure 10 step 1014). See also claim 1 of the prior art.
	Claim 1 differs from Gupta in that the claim further requires comparing a degree of corruption of the first segment to a degree of corruption of the additional segment; in response to determining that the degree of corruption of the first segment is more that the degree of corruption of the additional segment, transmitting a request to a cloud server for an uncorrupt copy of the first segment; and the said search is generated at the cloud server.
In the same field of endeavor Danovitz discloses comparing a degree of corruption of the first segment to a degree of corruption of the additional segment; in response to determining that the degree of corruption of the first segment is more that the degree of corruption of the additional segment, transmitting a request to a cloud server for an uncorrupt copy of the first segment; and the said search is generated at the cloud server (see paragraph 0134 upload selected segments of media content items to a media content management system; see paragraph 0112 segment identification values such as hash value or checksum generated; see paragraph 0118 segment identification value is a value that serves to identify a segment relative to other segments; and used to compare segments to other segments; see paragraph 0119 two hash values for two segments; 
Therefore in light of the teaching in Danovitz it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by adding the feature of comparison as claimed and transmitting a request to a cloud server to request a copy of the media asset after the comparison in order to estimate the likelihood that the media content item is compromised; in order to refer to the quality assessment of the media content item and to find out whether the quality level is below or above the expected level and then to refer to another provider that has the media content item available for streaming or downloading; and in order to free the user from the burden of installing and maintaining their own data processing resources, to provide redundant and secure resources for critical systems and to reduce expenses.
Regarding claim 2, Gupta discloses computing a checksum of the first segment;
comparing the computed checksum to a checksum value corresponding to the first segment; and determining that the first segment is corrupt when the computed checksum differs from the checksum value associated with the first segment (see figure 10 step 1004 and col. 41 lines 44-54).
Regarding claim 3, Danovitz discloses calculating a first hash value corresponding to the first segment; comparing the first hash value to a hash value corresponding to the first segment; and determining that the first segment is corrupt when the first hash value differs from the 
Regarding claim 4, Danovitz discloses determining that the first segment is corrupt comprises determining that the first segment is missing a program clock reference stamp or a presentation time stamp, determining an out of sequence continuity counter, or obtaining a transport error indicator (see paragraphs 0123 and 0193). The motivation to combine the applied prior arts has been discussed in claim 1 above.
Regarding claim 5, Gupta discloses determining that the first segment is corrupt comprises: calculating a size of the first segment of the first copy of the media asset; calculating an average size of a segment in each additional copy of the media asset which corresponds to the first segment of the first copy of the media asset; determining that the first segment is corrupt when the size of the first segment differs from the average size (see col. 31 lines 6-52 and col. 33 lines 37-65)
Regarding claim 7, Gupta discloses the second segment of the plurality of segments corresponding to the second copy of the media asset is corrupt; and a degree of corruption of the second segment is less than a degree of corruption of the first segment (see col. 31 lines 53-67).
Regarding claim 8, Gupta discloses retrieving, from the memory, a profile for a user of the first device; identifying, based on the profile, media display preferences corresponding to the user; determining an encoding parameter based on the media display preferences corresponding to the user; transmitting, to the remote device, the encoding parameter; and receiving, from the remote device, the second segment encoded in a first format based on the encoding parameter (see col. 12 lines 39-56, col. 20 lines 12-27, lines 35-50and also col. 5 lines 3-11).
Regarding claim 9, Gupta discloses the first segment and the second segment each include time stamp information, and replacing, at the first device, the first segment with the second 
Regarding claim 10, Gupta discloses receiving, at the first device, the second segment from the remote device further comprises: receiving the second segment from the remote device in a first format at the first device, wherein the second segment was re-encoded, at the remote device, from a second format for streaming over a network connection between the first device and the remote device, wherein the second segment is re-encoded to at least one of a lower segment rate or lower resolution than a respective segment rate or respective resolution of the first segment (see col. 4 lines 12-53; col. 6 lines 20-31 and col. 13 line 39-col. 14 line 18).
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reasons as discussed in claim 1.
Claims 12-15 and 17-19 are rejected for the same reasons as discussed in claims 2-5 and 7-9 respectively above.
Regarding claim 20, Gupta discloses the control circuitry configured to receive the second segment from the remote device is further configured to receive the second segment from the remote device in a first format at the first device, wherein the second segment was re-encoded from a second format for streaming over a network connection between the first device and the remote device (see col. 4 lines 12-53; col. 6 lines 20-31 and col. 13 line 39-col. 14 line 18).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panchaksharaiah (US PG PUB 2020/0014978) discloses determining segment of the media item corrupted or not (see figure 11).
Li (US Pat. No. 7, 043, 677) discloses detecting errors and improving quality in real time (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        August 18, 2021